DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2020 and 6/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“a snap lock” in claim 5,
“a seal” in claim 8
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claims 3, 11, 12 are objected to because of the following informalities:  
Claim 3 recites “the screw head”, which should have been “a screw head” instead.
Claim 11 recites “the edge”, which should have been “an edge” instead.  
Claim 12 recites “an expansion card”, which should have been “the expansion card” instead.
Claim 12 recites “the side cover”, which should have been “a side cover” instead.
Claim 12 recites “loosening the screw at the cover”, which should have been “loosening a cover screw at a cover” instead. Note that there are two screws, “Screw 6” 
Claim 12, line 7 recites “to the strip”, which should have been “to a strip” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 6,404,651; hereinafter “Martin”).
	Regarding claim 1, Martin discloses a computer case (Figs. 1-8) comprising: a rear panel (10, Figs. 1-6; 62, Fig. 7; 76, Fig. 8) with a slot field (such as 26, Fig. 2), and an expansion card (22, Fig. 2) with a slot bracket (34, 36, Fig. 2) that is fixed laterally to the slot field by a screw (col. 3, lns. 55-58: “…insert a screw…”), whereby an opening (48, Fig. 2) is cut out on the rear panel next to the slot field (as shown in Fig. 2), and the 
	Regarding claim 2, Martin discloses the computer case according to claim 1, and Martin further discloses wherein the rear panel has a vertically bent section (same as 54, Fig. 2; note that computer case can be oriented vertically if desired by a user; also see Fig. 8, col. 6, ln. 25: “…vertically oriented…”) for fixing a side cover (20, Fig. 4), and the opening extends into the vertically bent section (as shown in Figs. 2-5; also Figs. 7, 8).
	Regarding claim 3, Martin discloses the computer case according to claim 1, and Martin further discloses wherein a strip (45, Fig. 2) is arranged on the rear panel between the slot field and the opening (45 between 26 and 48, Fig. 2), which strip is vertical to the rear panel and on which the slot bracket of the expansion card can be fixed with the screw such that the screw head points in a direction of the opening (not shown, but screw is screwed toward left in Fig. 4, thus, screw head points to the right direction toward 48 in Fig. 4).
	Regarding claim 4, Martin discloses the computer case according to claim 1, and Martin further discloses wherein the opening is closed with a cover (20, Fig. 5).
	Regarding claim 6, Martin discloses the computer case according to claim 4, and Martin further discloses wherein a notch (notch above 59, Figs. 4, 5) for the screw that fixes the expansion card is provided in the cover.
Regarding claim 7, Martin discloses the computer case according to claim 4, and Martin further discloses wherein a hole (hole where 60 passes through on 20, Fig. 4) is provided in the cover for additional fixing of the cover with a screw (60, Figs. 4, 5).
	Regarding claim 9, Martin discloses the computer case according to claim 4, and Martin further discloses wherein the cover presses the slot bracket against the computer case when closed (see Fig. 6 where 59 of the cover presses against 36 then 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, and further in of Examiner’s Official Notice (EON).
Regarding claim 5, Martin teaches the computer case according to claim 4. Martin does not teach wherein the cover can be fixed to the computer case by a snap lock. However the Examiner hereby takes Official Notice of the conventionality of the cover can be fixed to the computer case by a snap lock. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of EON with that of Martin since doing so would, predictably, allow the cover to be easily snap and secure onto the computer cover.
Regarding claim 8, Martin teaches the computer case according to claim 4. Martin does not teach a seal is provided on the cover to seal the opening tightly. However the Examiner hereby takes Official Notice of the conventionality of a seal is provided on the cover to seal the opening tightly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of EON with that of Martin since doing so would, predictably, prevent dust or other foreign material from getting into the computer case.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, and further in of Liang et al. (US 7,753,458; hereinafter “Liang”).
	Regarding claim 10, Martin teaches the computer case according to claim 4, and Martin further teaches a side cover (same as top side cover of 20, Fig. 4) that is integral with the cover (51, 58, 59, Fig. 4).
	Martin does not teach wherein the cover is partially covered by a side cover of the computer case and can only be opened after removing the side cover. However, Liang teaches a cover (same as 30, Figs. 1, 5) that is partially covered by a side cover (40, Figs. 1, 5) of a computer case (Figs. 1 and 5 is a computer case) and can only be opened after removing the side cover (40 needs to be removed before 30 can be opened, see from Fig. 5 to Fig. 4; col. 3, lns. 7-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cover is partially covered by a side cover of the computer case and can only be opened after removing the side cover in Martin, as taught by Liang, in order to separate 
	Regarding claim 11, Martin teaches the computer case according to claim 4, and Martin further teaches a side cover (same as top side cover of 20, Fig. 4) that is integral with the cover (51, 58, 59, Fig. 4).
	Martin does not teach wherein the cover is hinged to an edge of the vertical strip facing away from the computer case and can be opened by swivelling. However, Liang teaches a cover (same as 30, Fig. 1) and a side cover (40, Fig. 1), wherein the cover is hinged to an edge of a strip (24, Figs. 1, 4) facing away from a computer case (main case of Fig. 1) and can be opened by swiveling (see 30 swiveled out in Fig. 4; also see col. 3, lns. 10-15: “…The fastener 30 is rotated around the pivoting axis 242…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cover is hinged to an edge of the vertical strip facing away from the computer case and can be opened by swiveling in Martin, as taught by Liang, in order to separate the side cover from the cover, and allow the user to gain access inside the computer enclosure and still secure the expansion cards without removing the cover, and when cover needs to be removed, the user can easily swivel the cover to gain access to the removal of the expansion card.
	Regarding claim 12, Martin teaches a method (Figs. 1-8) of fixing the expansion card to the computer case according to claim 1, and Martin further teaches a side cover (same as top side cover of 20, Fig. 4) that is integral with the cover (51, 58, 59, Fig. 4); loosening a cover screw at the cover (loosening 60 in Fig. 5), opening the cover (Fig. 4), inserting the expansion card with the slot bracket into a slot of the slot field (insert 22 a strip (45, Fig. 2; col. 3, lns. 54-58: “…insert a screw into a PCI bracket…”), closing the cover and pressing the slot bracket against the strip (see Figs. 5, 6; Fig. 6 shows 59 presses against 36 then 45), fixing the cover by screwing it to the computer case (as shown in Fig. 5). 
	Martin does not teach opening the side cover of the computer case, and closing the side cover of the computer case. However, Liang teaches a side cover (top side cover 40, Fig. 1) and a cover (30, Fig. 1), opening the side cover of a computer case (Fig. 1), and closing the side cover of the computer case (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to opening the side cover of the computer case, and closing the side cover of the computer case in Martin, as taught by Liang, in order to separate the side cover from the cover, and allow the user to gain access inside the computer enclosure and still secure the expansion cards without removing the cover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841